UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7550



BOBBY MICHAEL GILYARD,

                                            Plaintiff - Appellant,

          versus


MCCORMICK COUNTY JAIL; GEORGE REID, Sheriff of
McCormick County,

                                           Defendants - Appellees.




                            No. 97-7551



BOBBY MICHAEL GILYARD,

                                            Plaintiff - Appellant,

          versus

ROBERT M. STEWART, Chief of South Carolina Law
Enforcement Division ("SLED"); SOUTH CAROLINA
LAW ENFORCEMENT DIVISION; WHITTLE, Sheriff;
COLUMBIA COUNTY (GEORGIA),

                                           Defendants - Appellees.
Appeals from the United States District Court for the District of
South Carolina, at Orangeburg. Patrick Michael Duffy, District
Judge. (CA-97-2271-5-23, CA-97-2743-5-23)


Submitted:   February 26, 1998             Decided:   March 24, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby Michael Gilyard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Appellant appeals two district court orders denying relief on

his 42 U.S.C. § 1983 (1994) complaints. We have reviewed the

records and the district court's opinions accepting the magistrate

judge's recommendation and find no reversible error. Although Ap-

pellant filed objections to the magistrate judge's recommendations,
the objections were not specific to the recommendations. According-

ly, we affirm both orders on the reasoning of the district court.

Gilyard v. McCormick County Jail and Gilyard v. Stewart, Nos. CA-
97-2271-5-23 and CA-97-2743-5-23 (D.S.C. Oct. 8, 1997). We deny

Appellee Whittle's motion to dismiss in appeal No. 97-7551. We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3